            Case 2:20-mc-00155-KJM-CKD Document 6 Filed 11/04/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        2:20-MC-00155-KJM-CKD
12                  Plaintiff,                        STIPULATION AND ORDER EXTENDING TIME
                                                      FOR FILING A COMPLAINT FOR FORFEITURE
13          v.                                        AND/OR TO OBTAIN AN INDICTMENT
                                                      ALLEGING FORFEITURE
14   APPROXIMATELY $9,900.00 IN
     U.S. CURRENCY,
15
                    Defendant.
16

17          It is hereby stipulated by and between the United States of America and potential claimant Robert
18 Schwaner (“claimant”), by and through their respective counsel, as follows:

19          1.      On or about April 2, 2020, claimant filed a claim in the administrative forfeiture proceeding
20 with the U.S. Postal Inspection Service with respect to the Approximately $9,900.00 in U.S. Currency

21 (hereafter “defendant currency”), which was seized on January 27, 2020.

22          2.      The U.S. Postal Inspection Service has sent the written notice of intent to forfeit required
23 by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any person to file a

24 claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than claimant has

25 filed a claim to the defendant currency as required by law in the administrative forfeiture proceeding.

26          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for
27 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant currency

28 is subject to forfeiture within ninety days after a claim has been filed in the administrative forfeiture
                                                       1
                                                                                Stipulation and Order to Extend Time
            Case 2:20-mc-00155-KJM-CKD Document 6 Filed 11/04/20 Page 2 of 3



 1 proceeding, unless the court extends the deadline for good cause shown or by agreement of the parties.

 2 That deadline was July 1, 2020.

 3          4.      By Stipulation and Order filed July 22, 2020, the parties stipulated to extend to August 31,

 4 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

 5 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 6 forfeiture.

 7          5.      By Stipulation and Order filed August 31, 2020, the parties stipulated to extend to October

 8 30, 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

 9 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

10 forfeiture.

11          6.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further extend to

12 December 29, 2020, the time in which the United States is required to file a civil complaint for forfeiture

13 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is subject

14 to forfeiture.

15          7.      Accordingly, the parties agree that the deadline by which the United States shall be required

16 to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment alleging that

17 the defendant currency is subject to forfeiture shall be extended to December 29, 2020.

18 Dated: 10/28/2020                                      McGREGOR W. SCOTT
                                                          United States Attorney
19
                                                  By:     /s/ Kevin C. Khasigian
20                                                        KEVIN C. KHASIGIAN
                                                          Assistant United States Attorney
21

22

23 Dated: 10/28/2020                                      /s/ Jacek W. Lentz
                                                          JACEK W. LENTZ
24                                                        Attorney for potential claimant
                                                          Robert Schwaner
25
                                                          (Signature authorized by email)
26

27

28
                                                          2
                                                                                Stipulation and Order to Extend Time
         Case 2:20-mc-00155-KJM-CKD Document 6 Filed 11/04/20 Page 3 of 3



 1       IT IS SO ORDERED.

 2 DATED: November 3, 2020.

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           3
                                                            Stipulation and Order to Extend Time
